Title: To Benjamin Franklin from William Allcock, 6 May 1782
From: Allcock, William
To: Franklin, Benjamin



Sir
Amnear [Amiens] May the 6th. day 1782
This Comes to Enform you that I have Come from americay from Newborn [New Bern] Department in Northcarolina age 32 I further Inform you that I have servd in americay Service at the head of a company I first was a recruting Officer to the tenth Redgment at kingstown [Kinston] in Northcarolina Raised in the year 1777 Commanded by Corronal Sheperd I futher inform you that I have Servd five years all most in the Contanettal and meleshe [militia] amerecan Servise I further inform you that I was under Genrall Retherford near the affair at Brear Creek I further Inform you that I was in gates Defeat and many others Ingagements that I was in and I had Retired home and Come to Eadontown [Edenton] to See my frends and tuck a noshon to go a voige to See to Refresh my Self in the Brig frends Commanded By Capten John Norcom Bound to Sentomases [Saint Thomas] left Northcarolina March the 13th. day on the 26th day to the Eastord of Permudus twelve aclock at Nite I was made A prisnor by a letermark from Santlezey [Saint Lucia] Bound to liverpool Commanded By Capten Jorge Brown on the 27th day she Brought a dun too from Sandecruce Bound to ostend she was a Brig Commanded By Mr. Capten Vaile which she put my self and ten more on Bord the Dean [Dane?] Aprill the 26th day we landed at Celles [Calais] I heir Obtained a pass to travell to parress I further Inform you that I Receivd four guineas which was to carey me In a carrage to parress which having my Money and Clothes taken from me By the Inglish which Caused me to make use of Part of my Money for Neaseareys that I could not Do with Out which Obliged me to under take to walk which Could travil no further than Bullin [Boulogne] I their Payd Very Dear for a carrage to Amnear which I am in Veary Disagreable situation and I beg that you would not forget a distressed amerecan in a strainge Cuntray as I have not Money to Cary me any further and I hope when I see your Onour I shall be able to give a full account of my Self like wise the offairs of americay so no more at Preasent so I remain your frend to Serve
William Allcock


May the 6th day 1782
[Note by Thomas Price:] These men where taken prisoneurs & brought to Callis along with mr. Wm. Allcock the writer of this Letter.
James Tew Born’d at Eadenton in north Caroline Bread a farmer.




aged 19


Zakeriah Webb
from the same place
  22


Thomas Britton
  do do
  21.


Robert Dolison
  do do
  24.


Thomas Simons
  do do
  22



 
Notation: William Allcock
